internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 2-plr-161040-01 date date number release date index number llc x y date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg state country dear this is in reply to a letter dated date together with subsequent correspondence submitted on behalf of llc requesting a ruling that neither llc nor x will recognize any discharge_of_indebtedness income under sec_61 of the internal_revenue_code as a result of the following restructuring transaction plr-161040-01 facts llc is a state limited_liability_company that was organized on date llc is treated as a partnership for federal tax purposes and is a registered broker and dealer under the securities exchange act of llc is owned by x a banking corporation formed in country that has a permanent_establishment in the united_states through its u s branch operations the remaining interest is owned by y a wholly owned u s subsidiary of x llc operates independently from x the performance of llc’s transactions with counterparties is not guaranteed by x x y and llc plan to restructure llc as a single member llc the purpose of the restructuring is to simplify x’s corporate structure reduce administrative costs eliminate the need to file federal state and local partnership tax returns for llc and reduce state taxes under the proposed restructuring llc will redeem y’ sec_1 interest by distributing cash to y in complete redemption of its interest llc will terminate as a partnership for federal tax purposes because llc will have only one member after y’s interest is redeemed llc will continue its operations after the proposed restructuring the total value of llc’s assets is approximately dollar_figurea and the total amount of llc’s liabilities is approximately dollar_figureb llc has represented that when llc redeems y’s interest the fair_market_value of llc’s assets will exceed the amount of its liabilities llc is required to calculate its profits and losses daily for federal_income_tax purposes under sec_475 therefore the bases of llc’s assets are always equal to their fair market values approximately dollar_figurec of llc’s liabilities are owed to x of this amount dollar_figured is nonrecourse debt represented by three subordinated notes llc represents that the notes require semi-annual or annual payments of interest at a market rate and that all interest payments are current the remainder of llc’s debt to x approximately dollar_figuree consists of short-term repurchase repo agreements between llc and x llc represents that the repurchase transactions occurred in the ordinary course of llc’s business approximately dollar_figuref of llc’s assets are attributable to reverse repurchase transactions reverse repos with x llc’s net liability to x arising from repos and reverse repos is approximately dollar_figureg dollar_figuree minus dollar_figuref law under sec_61 of the internal_revenue_code except as otherwise provided gross_income means all income including income from the discharge_of_indebtedness sec_1_61-12 of the income_tax regulations provides that an issuer realizes plr-161040-01 income from the discharge_of_indebtedness upon the repurchase of a debt_instrument for an amount less than its adjusted_issue_price within the meaning of sec_1_1275-1 the amount of discharge_of_indebtedness income is equal to the excess of the adjusted_issue_price over the repurchase price sec_301_7701-3 of the procedure and administration regulations provides that a business_entity not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes under sec_301_7701-3 unless the entity elects otherwise a domestic eligible_entity is classified as a partnership if it has two or more members sec_301_7701-3 provides that an eligible_entity classified as a partnership becomes disregarded as an entity separate from its owner when the entity’s membership is reduced to one member sec_301_7701-2 provides that if a business_entity with only one owner is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_708 and sec_1_708-1 provide that a partnership shall terminate when the operations of the partnership are discontinued and no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership sec_752 provides that any increase in a partner’s share of the liabilities of a partnership or any increase in a partner’s individual liabilities by reason of the assumption by such partner of partnership liabilities shall be considered as a contribution of money by such partner to the partnership sec_752 provides that any decrease in a partner’s share of the liabilities of a partnership or any decrease in a partner’s individual liabilities by reason of the assumption by the partnership of such individual liabilities shall be considered as a distribution of money to the partner by the partnership sec_1_752-1 provides that if as a result of a single transaction a partner incurs both an increase in the partner’s share of the partnership’s liabilities or the partner’s individual liabilities and a decrease in the partner’s share of the partnership’s liabilities or the partner’s individual liabilities only the net decrease is treated as a distribution from the partnership and only the net increase is treated as a contribution to the partnership sec_1_752-1 also provides that generally the termination of a partnership under sec_708 will require that increases and decreases in liabilities associated with the transaction be netted to determine if a partner will be deemed to have made a contribution or received a distribution as a result of the transaction plr-161040-01 analysis and conclusion based on the information submitted and the representations made in the ruling_request when y’s interest is redeemed llc will terminate as a partnership for federal tax purposes because it will have only one partner immediately upon termination of the partnership percent of llc’s remaining assets and liabilities will be deemed distributed to x in liquidation of the partnership llc represents that the fair_market_value of the assets deemed distributed to x as part of this deemed liquidation will exceed the amount of these liabilities and the tax basis of the assets will equal their fair_market_value at that time after the distribution llc will be disregarded for federal tax purposes as the sole owner of llc x will receive in the deemed_distribution nearly dollar_figurea in assets and approximately dollar_figureb in liabilities including dollar_figurec of debt owed to x because a person cannot be both creditor and debtor llc’s obligations to x are cancelled the amount of discharge_of_indebtedness income is equal to the amount by which the issue_price adjusted for any premium or discount of the indebtedness exceeds the amount_paid on the indebtedness under the facts of this case llc is treated as paying the full issue_price of the cancelled out debts accordingly neither llc nor x will realize any discharge_of_indebtedness income under sec_61 upon the termination of the partnership except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under sec_751 or any other provision of the code specifically no opinion is expressed concerning whether the liabilities discussed above are properly classified as debt or equity for federal_income_tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours matthew lay senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
